SUPPLEMENTAL OPINION
LeGRAND, Justice.
Our opinion in this ease was filed on May 25,1977, 254 N.W.2d 1. It directed the city to reduce the assessments against objectors because the original amounts were not just and equitable as mandated by § 417.37, The Code.
Because the city and the objectors have been unable to agree on how the reductions should be accomplished, both have asked for additional instructions on this matter in the hope of avoiding further litigation. This supplemental opinion is filed in response to those requests.
We repeat what was said in the original opinion: absolute equality in these matters is not attainable. At best courts can only achieve approximate fairness in fixing the assessments. From the beginning we have been concerned by the injustice of the manner in which the federal funds were apportioned by the city. We have again reviewed the assessments as originally made, have given consideration to the various proposals made by both the city and the objectors in their separate petitions for rehearing, and have attempted to arrive at assessments which do substantial justice to both the city and the objectors. In view of the continued disagreement of the parties as to the manner in which the assessments should be made, we have elected to fix the amounts due instead of again directing the city to do so.
We now strike the last paragraph of our opinion of May 25, 1977, and insert instead the following Division VII:
VII. We find the following assessments to be just and proper and order that judgment be entered in each instance accordingly:
1. The assessment of $25,679.51 against Ralph F. Knudsen and June Knudsen on 34.59 acres is reduced to $7,782.75.
2. The assessment of $30,433.55 against Ralph F. Knudsen on 56.76 acres is reduced to $12,771.00.
3. The assessment of $10,529.50 against June Knudsen on 21.74 acres is reduced to $4,891.50.
*2924. The assessment of $758.70 against Mark A. Knudsen on 1.28 acres is reduced to $276.75.
5. The assessment of $2,126.95 against Leonard M. Oxford and M. M. Oxford on 3.77 acres is reduced to $848.25.
6. The assessment of $1,776.52 against Russell A. Abild on 2.88 acres is reduced to $648.00.
7. The assessment of $1,105.35 against Tel G. and Frances C. Meyrat on 3.48 acres is reduced to $783.00.
Several other property owners who originally contested their assessments paid the amounts levied against them while this case was in litigation, and we accordingly make no provision as to them.
The case is remanded for correction of assessments and entry of judgment in accordance herewith. Except for the modifications made, the petitions for rehearing are denied.
All Justices concur.